Citation Nr: 0334998	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  96-50 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
testicle contusion. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
positive tine test. 

3.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the left knee, 
currently rated as 10 percent disabling. 

4.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the right knee, 
currently rated as 10 percent disabling.

5.  Entitlement to a higher initial disability rating for 
service-connected post-traumatic stress disorder, currently 
rated as 30 percent disabling. 

6.  Entitlement to service connection for digestive disorder.

7.  Entitlement to service connection for lung condition, 
left chest wall pain.

8.  Entitlement to an increased rating for service-connected 
recurrent muscle pain with impingement syndrome, left 
shoulder, currently rated as 20 percent disabling.

9.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had over 20 years 
active duty service ending with his retirement in May 1982.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for left testicle contusion and positive tine 
test, entitlement to service connection for digestive 
disorder and lung condition, left chest wall pain, and 
entitlement to an increased rating for service-connected 
recurrent muscle pain with impingement syndrome, left 
shoulder, comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 1996, a 
statement of the case was issued in November 1996, and a 
substantive appeal was received in November 1996.  

The issue of entitlement to a higher initial disability 
rating for service-connected post-traumatic stress disorder 
comes before the Board on appeal from a February 2000 rating 
decision by a RO of VA.  A notice of disagreement was 
received in April 2000, a statement of the case was issued in 
May 2000, and a substantive appeal was received in September 
2000.  The issues of entitlement to an increased rating for 
service-connected degenerative arthritis of the left and 
right knee and entitlement to individual unemployability 
comes before the Board on appeal from an August 2002 rating 
decision by a RO of VA.  A notice of disagreement was 
received in September 2002, a statement of the case was 
issued in November 2002, and a substantive appeal was 
received in December 2002.  

Although the veteran's appeal also included the issues of 
entitlement to service connection for tinnitus and seborrheic 
dermatitis, these claims were granted in an October 1998 
rating decision.  These claims are therefore no longer in 
appellate status.  Additionally, while the veteran's appeal 
also included entitlement to an increased disability rating 
for service-connected lower back strain with spinal disorder, 
the veteran's rating was increased to 10 percent by an 
October 1998 rating decision.  In a March 1999 written 
communication, the veteran indicated that he was satisfied 
with the 10 percent rating.  The Board accepts this 
communication as a withdrawal of his appeal and this claim is 
therefore no longer in appellate status.   

 
REMAND

In a substantive appeal received December 2002, the veteran 
requested a Board hearing at the RO.  Under the 
circumstances, the Board may not proceed with appellate 
review at this time.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003). 

2.  The RO should take appropriate action 
to schedule the veteran for the requested 
hearing, including requesting that the 
veteran decide whether he desires a Board 
hearing at the RO or a Board 
videoconference hearing.  He should be 
informed of the date, time and location 
of such hearing, and a copy of the notice 
letter should be associated with the 
claims file.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to appear, 
the case should be returned to the Board.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




